                                 UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF CALIFORNIA



IN RE:
  RUCHKA, MARIYA SERGEEVNA                                   Case Number: 18-30002 SDM
                                                                          Chapter 7
                                   (Debtors)




                                    TRUSTEE’S REQUEST FOR NOTICE
                                        OF POSSIBLE DIVIDEND



TO THE CLERK:


       A claims bar date in this case has not been set and the trustee has not previously requested a Notice of

Possible Dividend. It appears that there may be sufficient assets available for the payment of a dividend to

creditors. Accordingly, the trustee requests pursuant to F.R.B.P. 3002(a)(5) that a claims bar date be set and a

Notice of Possible Dividend be sent to all creditors.




DATED: October 24, 2018
                                                           E. Lynn Schoenmann, Trustee




       Case: 18-30002       Doc# 86      Filed: 10/24/18    Entered: 10/24/18 10:57:12     Page 1 of 1
